Citation Nr: 1143302	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-24 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected bilateral hearing loss, rated as 40 percent disabling from December 3, 2010 to March 25, 2011, 70 percent disabling from March 26, 2011 to May 18, 2011, and 50 percent disabling beginning May 19, 2011.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which granted a 40 percent rating for bilateral hearing loss effective December 3, 2010, the date of claim for increase.  A July 2011 rating decision granted a 70 percent rating effective March 26, 2011 and a 50 percent rating effective May 19, 2011.  The Veteran continued his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All known and available medical records have been obtained; an attempt has been made to advise the Veteran under the facts and circumstances of this case as to the evidence which would substantiate his claim for an increased rating for 
service-connected bilateral hearing loss; and he has otherwise been assisted in the development of his claim.

2.  VA audiology evaluation on January 24, 2011 revealed average pure tone thresholds at the relevant frequencies of 95 decibels in the right ear and 76.25 decibels in the left ear; speech discrimination scores were 72 percent in the right ear and 88 percent in the left ear.

3.  Private audiology evaluation on March 26, 2011 revealed average pure tone thresholds at the relevant frequencies of 98.75 decibels in the right ear and 71.25 decibels in the left ear; speech discrimination scores were 20 percent in the right ear and 60 percent in the left ear.

4.  VA audiology evaluation on May 19, 2011 revealed average pure tone thresholds at the relevant frequencies of 96.25 decibels in the right ear and 71.25 decibels in the left ear; speech discrimination scores were 24 percent in the right ear and 84 percent in the left ear.

5.  The Veteran's hearing loss disability is manifested by hearing acuity of Level IX in the right ear and Level VI in the left ear beginning on January 24, 2011; there was hearing acuity of Level XI in the right ear and Level VII in the left ear beginning on March 26, 2011; and there was hearing acuity of Level XI in the right ear and Level VI in the left ear beginning on May 19, 2011.


CONCLUSION OF LAW

The criteria for a rating for bilateral hearing loss in excess of 40 percent from December 3, 2010 to March 25, 2011, in excess of 70 percent from March 26, 2011 to May 18, 2011, and in excess of 50 percent beginning May 19, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in December 2010, prior to adjudication, that informed him of the requirements to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter.  


In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the December 2010 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA hearing tests were conducted in January and May 2011.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss, which he contends is more severe than indicated by the assigned ratings.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1 (2011).  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h) (2011).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

The Veteran was granted service connection for bilateral hearing loss by rating decision in July 2002 and assigned a 10 percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective January 8, 2002.  Based on a claim for increase received by VA in December 2010, a 40 percent rating was granted for bilateral hearing loss by rating decision in January 2011, effective December 3, 2010, the date of claim for increase.  A July 2011 rating decision granted a 70 percent rating effective March 26, 2011 and a 50 percent rating effective May 19, 2011.  

VA audiological evaluation on January 24, 2011 revealed that the Veteran's puretone thresholds for the right ear, in decibels, were: 70 at 1000 Hz, 100 at 2000 Hz, 105 at 3000 Hz, and 105 at 4000 Hz.  The puretone threshold average was 95.  Puretone thresholds for the left ear, in decibels, were: 60 at 1000 Hz, 65 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz.  The puretone threshold average was 71.25.  Speech recognition was 72 percent in the right ear and 88 percent in the left ear per the Maryland CNC test.

A private audiogram dated March 26, 2011 from Mike Ward's Hearing Center is also on file.  Although the puretone thresholds at the relevant frequencies are not individually interpreted, the examiner provided the pure tone averages at the relevant frequencies, which were 98.75 in the right ear and 76.25 in the left ear.  Speech recognition was 20 percent in the right ear and 60 percent in the left ear per the Maryland CNC test.  It was noted that the Veteran worked as a construction engineer for 30 years without ear protection, and that he now wore hearing aids.

VA audiological evaluation on May 19, 2011 revealed that the Veteran's puretone thresholds for the right ear, in decibels, were: 75 at 1000 Hz, 100 at 2000 Hz, 105 at 3000 Hz, and 105 at 4000 Hz.  The puretone threshold average was 96.25.  Puretone thresholds for the left ear, in decibels, were: 60 at 1000 Hz, 65 at 2000 Hz, 75 at 3000 Hz, and 85 at 4000 Hz.  The puretone threshold average was 71.25.  Speech recognition was 24 percent in the right ear and 84 percent in the left ear per the Maryland CNC test.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  Because of the severity of the Veteran's hearing loss, the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are applicable in this case.  Consequently, both Table VI and Table VIa can be used, whichever results in the higher numeral, and each ear is evaluated separately.

Applying the above audiological findings to the schedular criteria for rating hearing impairment, hearing impairment based on the findings on January 24, 2011 is Level IX in the right ear and Level VI in the left ear under Table VIa, which translates to a 40 percent rating.  Hearing impairment based on the findings on March 26, 2011 is Level XI in the right ear and Level VII in the left ear under Table VI, which translates to a 60 percent evaluation.  Hearing impairment based on the findings on March 26, 2011 is Level XI in the right ear, under Table VI, and Level VI in the left ear, under Table VIa, which translates to a 50 percent evaluation.


In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  It was reported on VA evaluation in January 2011 that the effect of the Veteran's hearing loss on occupation and daily activities involved difficulty hearing and understanding in most listening situations.  It was reported in May 2011 that the Veteran's hearing loss had significant occupational effects but no effect on daily activities.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his hearing symptoms, such as difficulty hearing in most situations.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, VA audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestations of the disability, hearing impairment in each ear, are those specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 


As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rated for bilateral hearing loss in excess of 40 percent from December 3, 2010 to March 25, 2011, in excess of 70 percent from March 26, 2011 to May 18, 2011, and in excess of 50 percent beginning May 19, 2011 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


